DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16-31 are pending.  Claims 16-25 and 29-31 are the subject of this NON-FINAL Office Action.  Claims 26-28 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 16-25 and 29-31) without traverse in the reply filed on 05/19/2021 is acknowledged.  Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Objections to Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they include the following reference character(s) not mentioned in the description: 20 in Figures 1 and 3. Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121 (b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. “in particular”/”particularly”
In claims 22 and 25, the metes and bounds of the claims are unclear due to the use of the transitional terms “in particular” and ”particularly.”  See MPEP § 2173.05(d).  Claim 22 states “the further gas inlet having a gas inlet opening accommodated in the first side wall of the process chamber in particular underneath the panel-shaped, gas permeable, porous component of the gas inlet”; claim 25 states “and a second portion downstream of the first portion with a second flow cross-section larger than the first flow cross-section, wherein the second portion particularly comprises a dispersion unit for dispersing a gas flow directed from the first portion into the second portion”  In claim 22, it is not clear if the “further gas inlet” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 16-17 and 19-25 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ROMANO (US 2018/0126649, effective filing date 11/07/2016).
	As to claim 16, ROMANO teaches an apparatus for producing a three-dimensional work piece, the apparatus comprising:
- a process chamber 107 accommodating a carrier 106 for receiving a raw material powder (Figs. 1, 8, 12, 13),
- an irradiation device 121/120/821/822 for selectively irradiating electromagnetic or particle radiation onto the raw material powder on the carrier in order to produce a work piece made of said raw material powder by an additive layer construction method (Figs. 1, 8, 12, 13),

- a gas inlet (FIG . 8 , 840 , 842 , FIG . 9 , 940 ,FIG . 12 , 1235 , FIG . 13 , 1330) for supplying gas to the process chamber and a gas outlet (955) for discharging gas from the process chamber which are configured to generate a protective gas stream in the process chamber for protecting the transmission element from being
contaminated by impurities present in the process chamber (Figs. 8, 9, 12, 13 and paras. 0255-56, 0261, 0266, 0273), wherein the gas inlet comprises a panel-shaped, gas permeable, porous component provided with randomly distributed openings and forming a gas inlet area of the gas inlet, wherein the panel-shaped gas permeable, porous component of the gas inlet is arranged in a first side wall of the process chamber, the first side wall of the process chamber being arranged opposed to a second side wall of the process chamber accommodating the gas outlet (wall inlet can include filter, screen, perforated plate made of any materials such as composite, fiber, polymer, mesh, polymeric; paras. 0261, 0271, 0275 and Figs. 7, 10, 22, 32).
	As to claim 17, ROMANO teaches wall inlet can include filter, screen, perforated plate made of any materials such as composite, fiber, polymer, mesh, polymeric (paras. 0261, 0271, 0275 and Figs. 7, 10, 22, 32).
	As to claim 19, ROMANO teaches porosity of 20-90% (para. 0261).
	As to claim 20, ROMANO teaches a plurality of sections with different flow resistances (altering various openings by opening and closing, changing depths, lengths, etc. to change gas stream dynamics; paras. 0256-61).

	As to claims 22-25, ROMANO teaches multiple gas inlets to allow gas flow across both the build platform and the window (paras. 0255-61 and Figs. 8, 9, 12, 13); a control unit (paras. 0002, 0009, 0010, 0020, 0261); and differing cross-sectional areas (para. 0261).

Claims 16, 20, 22-23 and 25 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MEINERS (US 6,583,379).
	As to claim 16, MEINERS teaches an apparatus for producing a three-dimensional work piece, the apparatus comprising:
- a process chamber accommodating a carrier for receiving a raw material powder (Figs. 1-2),
- an irradiation device for selectively irradiating electromagnetic or particle radiation onto the raw material powder on the carrier in order to produce a work piece made of said raw material powder by an additive layer construction method (Figs. 1-2),
- a transmission element which allows the transmission of the electromagnetic or particle radiation emitted by the irradiation device into the process chamber (Figs. 1-2), and
- a gas inlet (7, 13) for supplying gas to the process chamber and a gas outlet (9) for discharging gas from the process chamber which are configured to generate a protective gas stream in the process chamber for protecting the transmission element from being contaminated by impurities present in the process chamber (Fig. 1), wherein the gas inlet comprises a panel-shaped, gas permeable, porous component provided with randomly distributed openings and forming a gas inlet area of the gas inlet, wherein the panel-shaped gas permeable, porous 
	As to claim 20, MEINER teaches a plurality of sections with different flow resistances (col. 4, ll. 7-18).  Specifically, a skilled artisan would understand that no two openings will be exactly the same such that each will have slightly different flow resistances.
	As to claims 22-23 and 25, MEINER teaches multiple gas inlets to allow gas flow across both the build platform and the window (col. 4, ll. 7-18 and Fig. 1); and differing cross-sectional areas of inlets at 7 and 8 (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 and 29-30 are rejected under 35 U.S.C. § 103 as being unpatentable over ROMANO or MEINERS in view of BRUCK (US 2015/0125335).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar stainless steel porous diffusers for the diffusers of ROMANO or MEINERS in order to similarly achieve diffusion of gas stream for laminar flow with a reasonable expectation of success.
As to claim 16, both ROMANO and MEINERS the elements of this claim as explained above.
Neither ROMANO nor MEINERS explicitly teach wherein the panel-shaped, gas permeable, porous component of the gas inlet is made of a material including stainless steel, bronze, titanium and/or a nickel-based alloy (claim 18); MEINERS does not explicitly teach the panel-shaped, gas permeable, porous component of the gas inlet has a porosity between 20% and 90% and/or a pore size between 1 μm to 10 μm (claim 19); MEINERS does not explicitly teach the panel-shaped, gas permeable, porous component of the gas inlet comprises a sintered material and/or a fibrous material (claim 17); MEINERS does not explicitly teach fibrous web (claim 29); MEINERS does not explicitly teach porosity 40% (claim 30).
However, BRUCK demonstrates that such a feature was routinely used with powder 3D printing with success in order to diffuse protective gas streams just like in ROMANO and MEINERS.  BRUCK teaches “A diffuser plate 19 is provided to separate the plenum 17 from bed 14 and generally uniformly distributes the fluidizing gas in the chamber 12. An example of such diffuser plate is 20 micron, 46 percent porosity, 3 mm (⅛ inch) thick, sintered sheet material of type 316L stainless steel available from Mott Corporation.” (para. 0021).  A skilled artisan would 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar stainless steel diffusers for the diffusers of ROMANO or MEINERS with a reasonable expectation of success.

Claim 31 is rejected under 35 U.S.C. § 103 as being unpatentable over ROMANO or MEINERS in view of CHANCLON-FERNANDEZ (US 2019/0105835, effective filing date 10/27/2016).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar metal foam filters for the filters of of ROMANO or MEINERS in order to similarly achieve diffusion of gas stream for laminar flow with a reasonable expectation of success.
As to claims 16-17, both ROMANO and MEINERS the elements of this claim as explained above.
Neither ROMANO nor MEINERS explicitly teach wherein the panel-shaped, gas permeable, porous component of the gas inlet comprises a metal foam.
However, CHANCLON-FERNANDEZ demonstrates that such filters were known options in the 3D printing art.  CHANCLON-FERNANDEZ teaches a gas filter that diffuses gas in 3D printers, and which can be metal foam (para. 0053).  A skilled artisan would have been motivated to substitute this familiar filter for the filters of ROMANO or MEINERS to achieve the same purpose.
prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar metal foam filters for the filters of ROMANO or MEINERS with a reasonable expectation of success.

Allowable Subject Matter
	The 3D printer of Figure 3 is allowable.  Specifically, the prior art fails to teach or suggest the following configuration of the gas inlet 26, panel-shaped, gas permeable, porous component 36, further gas inlet 42, and second flow cross-section 54 larger than the first flow cross-section 52, wherein the second portion comprises a dispersion unit 56 (“a disc-shaped baffle plate”; spec. pg. 10): 

    PNG
    media_image1.png
    481
    627
    media_image1.png
    Greyscale



Prior Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743